Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 5/9/22. Claims 1 – 8 AND 16 – 23 have been canceled and claims 9 – 15 and 24 – 30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. Applicant argues Kolekar fails to disclose, or even suggest, "receiving, by a first user equipment, a vehicle-to-everything (V2X) communication capability message, the V2X communication capability message includes a second V2X communication capability information of a second user equipment," "a first V2X communication capability information of a first user equipment," and "determining, by the first user equipment, a level of V2X communication capability to operate in.” However, Examiner points to the rejection below and Kolekar teaches the claim limitations except for V2X. The Lesher and Wong references are introduced to disclose V2X and receiving V2x capability messages.
Applicants also argue claims 16 and 24 are amended to recite subject matter related to claims 1 and 19. However, claims 16 and 24 are canceled claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 – 14 and 24 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kolekar et al. (US 10,390,070) in view of Lesher et al (EP 3734567 B1) and Wong et al. (US 2021/0185504 A1).
Regarding claim 9, Kolekar teaches a method, comprising: receiving, by a first user equipment (Fig. 2B: device 105), a communication capability message, the communication capability message includes a second communication capability information of a second user equipment (Fig. 2B: receiving message along path (3) from device 101b; col. 6, lines 22-32: As shown in FIG. 2B, at [circle around (5)], adaptive transmitter 101a compares the video bit rate of the devices with wireless display connections in proximity of device 105 to the wireless display capacity. The comparison, based on the information determined at [circle around (3)]); identifying, by the first user equipment, a first communication capability information of the first user equipment (col. 6, lines 28-31: As shown in FIG. 2B, at [circle around (5)], adaptive transmitter 101a compares the video bit rate of the devices with wireless display connections in proximity of device 105 to the wireless display capacity); comparing, by the first user equipment, the first communication capability information of the first user equipment with the second communication capability information of the second user equipment (col. 6, lines 28-32: As shown in FIG. 2B, at [circle around (5)], adaptive transmitter 101a compares the video bit rate of the devices with wireless display connections in proximity of device 105 to the wireless display capacity. The comparison, based on the information determined at [circle around (3)] and [circle around (4)]); and determining, by the first user equipment, a level of communication capability to operate in based at least in part on the comparison of the first communication capability information of the first user equipment with the second communication capability information of the second user equipment (col. 6, lines 31-48:The comparison, based on the information determined at [circle around (3)] and [circle around (4)], determines whether the video bit rate of device 105 will be adjusted...In this example, based on the determination, that devices 105, 111 and 117 are connected, adaptive transmitter 101a determines that the target bit rate should be reduced to 6 Mbps. Thus, the bit rate of device 105 is adjusted downward to 6 Mbps based on current channel conditions).  
	Kolekar fails to explicitly disclose receiving, by a first user equipment, a vehicle-to-everything (V2X) communication capability message, the V2X communication capability message includes a second V2X communication capability information of a second user equipment.
However, Lesher teaches receiving, by a first user equipment, a V2V communication capability message, the V2V communication capability message includes a second V2V communication capability information of a second user equipment (paragraphs 28: Rather, operationally, each communication-capable vehicle sends the needed information by a broadcast to every other communication-capable vehicle within range, and the receiving vehicle(s) decide if they want to process the received message. Also described in paragraphs 39-41).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kolekar’s method by incorporating the teachings of Lesher, for the purpose of enabling communication messages between vehicles.
Although Lesher teaches V2V (vehicle-to-vehicle) communications, Lesher does not explicitly disclose V2X (vehicle-to-everything).
However, Wong explicitly teaches V2X (vehicle-to-everything) (paragraphs 20-21: V2X capable user equipment 128 and 129 with subscriptions).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kolekar and Lesher’s method by incorporating the teachings of Wong, for the purpose of enabling communication messages between vehicle-to-everything devices.
Regarding claims 10 and 25, Kolekar teaches the method of claim 9, wherein the V2X communication capability message further includes communication capability information of a group of user equipments within a communication coverage area (see Fig. 2B: information obtained from periodic scan (3) of devices 111 and 117; col. 6, lines 22-25: As shown in FIG. 2B, at [circle around (4)], based on information obtained from the periodic scan at [circle around (3)], the video bitrate of devices with wireless display connections in proximity of device 105 is determined).  
Regarding claims 11 and 26, Kolekar teaches the method of claim 10, further comprising: comparing the V2X communication capability information of a group of user equipments within the communication coverage area with the first V2X communication capability information of the first user equipment (col. 6, lines 28-32: As shown in FIG. 2B, at [circle around (5)], adaptive transmitter 101a compares the video bit rate of the devices with wireless display connections in proximity of device 105 to the wireless display capacity. The comparison, based on the information determined at [circle around (3)] and [circle around (4)]).  
Regarding claims 12 and 27, Kolekar teaches the method of claim 11, further comprising: determining the level of V2X communication capability to operate in based at least in part on the comparison between the communication capability information of a group of user equipments within the V2X communication coverage area and the first communication capability information of the first user equipment (col. 6, lines 28-35: As shown in FIG. 2B, at [circle around (5)], adaptive transmitter 101a compares the video bit rate of the devices with wireless display connections in proximity of device 105 to the wireless display capacity. The comparison, based on the information determined at [circle around (3)] and [circle around (4)], determines whether the video bit rate of device 105 will be adjusted. In FIG. 2B, the circular arrow indicates an execution of operation [circle around (5)] by adaptive transmitter 101a.).  
Regarding claims 13 and 28, Kolekar teaches the method of claim 9, further comprising: adjusting the first user equipment to operate in the determined level of V2X communication capability at a time boundary of a communication coverage area (col. 6, lines 41-45: In this example, based on the determination, that devices 105, 111 and 117 are connected, adaptive transmitter 101a determines that the target bit rate should be reduced to 6 Mbps. Thus, the bit rate of device 105 is adjusted downward to 6 Mbps based on current channel conditions. Note: the adjustment occurs at a time period. Also described in col. 3, lines 4-12; col. 7, lines 41-51). 
Regarding claims 14 and 29, Kolekar teaches the method of claim 13, wherein the time boundary of a communication coverage area includes at least one of a capability downgrade time boundary (col. 6, lines 41-45: In this example, based on the determination, that devices 105, 111 and 117 are connected, adaptive transmitter 101a determines that the target bit rate should be reduced to 6 Mbps. Thus, the bit rate of device 105 is adjusted downward to 6 Mbps based on current channel conditions).  
Regarding claim 24, Kolekar teaches the same limitations described above in the rejection of claim 9. Kolekar further teaches an apparatus for wireless communication (Fig. 2B: device 105; and Fig. 7: 700), comprising: a processor (712); a memory (714/716) coupled to the processor (see Fig. 7); and instructions stored in the memory and operable, when executed by the processor (col. 12, lines 60-64:The coded instructions 732 of FIGS. 5 and 6 may be stored in the mass storage device 728, in the volatile memory 714, in the non-volatile memory 716), to cause the apparatus to perform the steps described above in the rejection of claim 9.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kolekar, Lesher and Wong as applied to claims 9 and 24 above, and further in view of Fang (US 2013/0138830 A1).
Regarding claim 15, Kolekar, Lesher and Wong teach the method and apparatus of claims 9 and 24, but fails to explicitly disclose receiving an acknowledgement message from the second user equipment, the acknowledgement message indicating that the second user equipment adjusted to operate in a level of V2X communication capability associated with a communication coverage area.  
However, Fang teaches receiving an acknowledgement message from the second user equipment, the acknowledgement message indicating that the second user equipment adjusted to operate in a level of V2X communication capability associated with a communication coverage area (paragraph 48: The second device uses the first transmission rate to send the rate reduction acknowledgment message to notify the first device that the second device also successfully changes the rate).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kolekar’s method by incorporating the teachings of Fang, for the purpose of confirming receipt of the rate adjustment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462